Citation Nr: 1722492	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  07-37 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating for pain disorder with dysthymic disorder and generalized anxiety disorder (hereinafter referred to as generalized anxiety disorder) in excess of 50 percent since November 12, 2008.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from November 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded this case in February 2012.   Thereafter, a June 2014 Board decision granted a 30 percent rating for generalized anxiety disorder prior to November 12, 2008 and a 50 percent rating beginning November 12, 2008.  The Board found that in a January 2013 submission the Veteran indicated that he was satisfied with a 50 percent disability rating and sought only to have that rating applied earlier.  The Board then limited the scope of the appeal and did not discuss whether a rating in excess of 50 percent is warranted. 

However, the Veteran appealed the June 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court), which in a July 2015 Memorandum Decision, found that the January 2013 submission by the Veteran could liberally be construed as no more than an "expression of gratitude" for the 50 percent evaluation awarded and did not exclude appellate consideration of a rating in excess of 50 percent.  Subsequently, a December 2015 Board decision denied an increased rating higher than 50 percent, finding that the Veteran did not meet the criteria for the next higher 70 percent rating. 

The Veteran appealed the December 2015 Board decision to the Court, which in a January 2017 Memorandum Decision, found that the Board erred in its application of the General Rating Formula for Mental Disorders when it required the Veteran to exhibit symptoms not required to obtain an increased disability rating.

The case is now returned to the Board for appellate review.


FINDING OF FACT

Since November 12, 2008, the Veteran's general anxiety disorder has been manifested by social impairment due to depression, suicidal ideation, panic attacks, impaired affect, occasional impairment of insight and judgment, and some memory impairment, with no evidence of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; or disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

Since November 12, 2008, the criteria for a 70 percent rating, but not greater, for general anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under	  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA letters in July 2006, May 2008, and July 2009 satisfied the duty to provide notice.  In fact, VA's compliance with this requirement has not been challenged and was not addressed in the Court's July 2015 or February 2017 Memorandum Decisions.  

VA has also satisfied its duty to assist as to these issues.  The electronic claims folder contains service treatment records, VA medical records and VA examinations dated November 2008 and February 2012.  These examinations were thorough and complete.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.  

Additionally, in accordance with the February 2012 Board remand, the AOJ obtained updated VA treatment records and afforded the Veteran an additional  April 2012 VA examination to evaluate the severity of his general anxiety disorder.  The examiner reviewed the evidence, citing past clinical records, and sets forth the needed information for a thorough evaluation of the Veteran's complete clinical history and current findings.  Therefore, the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and satisfied the duty to assist.  Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97  (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Merits of the Increased Rating Claim

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings to acknowledge distinct periods when different levels of impairment may be shown are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2016).

The Veteran's service-connected psychiatric disability has been rated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  Under the general formula for rating mental disorders, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.

70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence supports the granting of a 70 percent rating.  Viewed with the benefit of the doubt to the Veteran, the evidence indicates that his service-connected anxiety disorder results in social impairment due to depression, suicidal ideation, panic attacks, impaired affect, occasional impairment of insight and judgment, and some memory impairment.  The appeal will be granted to this extent.

The November 2008 VA examination report shows that the Veteran has moderate social impairment as he does not have close friends and "hates crowds and noise", but routinely spends time with his girlfriend;  mild impairment of daily living activities; and suicidal ideation noted as "weekly thoughts of not wanting to live."  He reported that he yells at his grandchildren and has thoughts of wanting to hurt confrontational peers; however, he stated that he calmed down since he started going to church.

During the examination, the Veteran's speech was well modulated and non-pressured and his thoughts were logical and linear.  Delusions were present, noted as the Veteran feeling like people were watching him or trying to take advantage of him.  The examiner noted that eye contact was poor; however, the Veteran appeared to have good personal hygiene, which was determined by his attire and cleanliness.  The Veteran admitted that he had suicidal thoughts, but homicidal thoughts were absent.  The Veteran was oriented to person, place, time and purpose; long-term memory was good; short-term memory was fair to poor; and socialization was assessed as poor.  Obsessions and compulsions or rituals were present, noted as mildly intrusive due to the Veteran counting ceiling tile and excessively checking the door.  Affect was restricted, panic symptoms were pronounced and neurovegetative symptoms of depression were present with disturbed sleep and anhedonia.  Prominent anxiety symptoms, to include disturbed dreams, excessive worry and fears were also pronounced.  Impulse control was fair, effect on motivation and mood was accurate, quality of sleep was poor, and judgment was fair.

The examiner concluded that there was evidence of significant impairment in social or occupational functioning and further noted that the Veteran got along fairly well with family and friends until he lost his finger and became depressed.  The examiner noted that the Veteran suffered from panic, nightmares and avoidance of crowds, but he was able to maintain a steady job and stayed married for many years until increased trouble with his bad back.

The April 2012 VA examination report shows that the Veteran's general anxiety disorder is manifested by panic, suicidal ideation, having few friends, and conflicts with peers and his family.  The level of social and occupational impairment due to all psychiatric disorders was described as being occupational and social impairment with occasional decreased in work efficiency and intermittent periods of being unable to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Upon examining the Veteran, the VA examiner noted that the Veteran had a depressed mood, anxiety, and panic attacks that occurred weekly or less often.  He had chronic sleep impairment.  He had mild memory loss, to include forgetting names, directions or recent events.  He had difficulty in understanding complex commands.  He had disturbance of motivation and mood.  He had suicidal ideation, and persistent delusions or hallucinations.  The mental status findings were negative for flattened affect, as well as circumstantiality, circumlocutory or stereotyped speed.  Findings were negative for illogical, obscure or irrelevant speech, impaired judgment, gross impairment in thought processes or communication, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances including in a work or work-like setting.  The findings were also negative as to an inability to establish and maintain effective relationships, obsessional rituals which interfered with routine activities, impaired impulse control, unprovoked irritability with periods of violence, and spatial disorientation.  They were also negative as to grossly inappropriate behavior, persistent danger of hurting himself or others, neglect of personal appearance and hygiene, disorientation as to time or place, and intermittent inability to perform activities of daily living.

The Veteran received psychiatric treatment at VA.  See August 2008 through March 2012 VA treatment records.  A December 2008 VA treatment record shows that the Veteran's anxiety level was low and his level of depression was moderate.  He had no auditory or visual hallucinations but continued to be suspicious.  He had no suicidal or homicidal ideation or plans and did not appear to be in danger of harm to himself or others.  In February 2009, the Veteran reported that he visited his mother and brother.  He denied suicidal and homicidal ideation or plans.  A September 2009 VA treatment note shows that the Veteran's mood was dysphoric.  He reported that he was more forgetful.  His energy and libido were decreased.  In October 2011, he complained of continued difficulty sleeping.  He was irritable, and continued to complain of pain.  He denied suicidal and homicidal ideation or plan, and did not appear to be in danger of harm to himself or others.  He was casually dressed.  His mood was irritable but he was fully oriented.  There was no evidence of hallucinations, delusions, or psychosis.  He was socially withdrawn, selectively compliant with treatment, and refused self-help activities. 

Upon review of the evidence and according the benefit of the doubt to the Veteran, the Veteran appears to have near continuous depression affecting appropriate or effective functioning.  The evidence shows symptoms of a obsessional or ritual behavior, such as his hearing knocking at the door and his name being called; suicidal ideation; and almost continuous depression.  Therefore, a 70 percent disability rating is warranted.

The Board has considered entitlement to a staged rating; however, staged ratings are not appropriated as there does not appear to be a significant variance in the Veteran's symptomatology.  Notably, the April 2012 VA examination determined that the Veteran's current level of functioning had not changed since 2008.  
With application of the benefit-of-the-doubt doctrine, the Board assigns a 70 percent rating for the entire period of the claim's pendency.

A 100 percent schedular rating is not appropriate.  The Veteran's symptoms general anxiety disorder has not been resulted in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.  While it is noted that the Veteran periodically  mentioned suicidal ideation, these thoughts have not been suggested as persistent.  Indeed, the VA treatment notes shows that the Veteran consistently denied suicidal ideation.  Further, the evidence does not show that the Veteran has total social impairment as the evidence shows that he is active in church and maintains a relationship with his girlfriend, mother, brother and some friends, albeit "few" friends as noted on the April 2012 VA examination report.  

Additionally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. § 3.321 (b)(1).  For extra-schedular consideration, the analysis requires a three-step inquiry.  The first is whether such an exceptional disability picture exists that the schedular evaluation(s) is inadequate, which requires a comparison between the level of severity and symptomatology of the service-connected disability with the schedular rating criteria.  If it does, then the disability picture is contemplated by the rating schedule and the assigned schedular rating is adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  If it does not, then secondly, it must be determined whether an exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  If these first two steps are met then, thirdly, the case is referred to determine whether the claimant's disability picture requires the assignment of an extraschedular rating.  If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.

The General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment.  Therefore, since the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96. 

Recently, the United States Court of Appeals for the Federal Circuit held that when there are multiple service-connected disorders, an extraschedular rating may be assigned which considers the combined impact thereof.  That is, the compounding negative effects that one or more service-connected disorders may have upon other such disorders is such that the collective impact of all service-connected disorders could be greater than the sum of each individual service-connected disorders' impact or the impact as calculated by combining the service-connected disorders under 38 C.F.R. § 4.25.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  

In this case, a 10 percent rating is assigned for the partial amputation of the Veteran's right 5th finger and, although he is right handed, even when this is considered together with the 0 percent rated limitation of motion of the right 4th finger and the service connection psychiatric disorder there is no compounding effect which would suggest that a rating in excess of that under the combined rating table, at 38 C.F.R. § 4.25, is warranted.  In this regard, the Board notes that despite having psychiatric disability and impairment of the 4th and 5th fingers of his dominant hand the Veteran worked for many years after service operating heavy equipment without any significant impairment prior to leaving that employment due disability resulting from his post service work-related low back injury.  

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the April 2007 rating decision which is appealed, denied a TDIU rating, therefore TDIU it is clear that TDIU was expressly raised.  However, the Veteran did not specifically appeal that denial, and it was not addressed on appeal to the Court or in the Court's July 2015 and February 2017 Memorandum Decisions.  In this regard, for the reasons explained above, the greater weight of the evidence of record does not reflect that the Veteran has such impairment from his service-connected psychiatric disability and impairment of the 4th and 5th fingers of his dominant hand that he is rendered unable to obtain or retain substantially gainful employment.  See 38 C.F.R. § 4.16(a) and (b).


ORDER

For the period beginning November 12, 2008, a disability rating of 70 percent, but no higher, for general anxiety disorder is granted.




____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


